         Case 1:21-cv-01482-GHW Document 44 Filed 03/22/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LIFE STYLE FUTON, INC., and EASY FIT, INC.,

                         Plaintiffs,
                  v.                                               Case No: 1:21-cv-1482

 EASYFIT SLIPCOVER, LTD., ILYASS ET TAHIRI,
 TUCOWS, INC., TUCOWS.COM CO., and
 CABREXA, LLC, and the domain names:
 www.easyfitcover.com, www.easyfitslipcover.com,
 and www.easyfitslipcover.co, in Rem.

                         Defendants.

                 DECLARATION OF REG LEVY IN FURTHER SUPPORT OF
                 TUCOWS’ OPPOSITION TO A PRELIMINARY INJUNCTION

I, Reg Levy, declare as follows:

       1.        I am an attorney duly licensed in the State of California and am employed full

time by Tucows Inc. (“Tucows”) as Head of Compliance. I am competent to testify to the matters

stated herein.

       2.        I submit this Declaration in Further Support of Tucows’ Opposition to Plaintiff's

Motion for a Preliminary Injunction in accordance with this Court’s order and directive on the

record of the hearing held today, March 22, 2021.

       3.        Attached hereto as Exhibit A is a true and correct screenshot captured today,

March 22, 2021, of the “Terms of Service” linked as such to the “home” page of Cabrexa.com

and posted at https://cabrexa.com/pages/terms-of-service, and annotated to point out the

statement therein:

       “Our store is hosted on Shopify Inc. They provide us with the online e-
       commerce platform that allows us to sell our products and services to you.”


       4.        Attached hereto as Exhibit B is a true and correct screenshot captured today,
         Case 1:21-cv-01482-GHW Document 44 Filed 03/22/21 Page 2 of 5




March 22, 2021, of the Internet Archive (www.archive.org) “Wayback Machine” capture of the

Cabrexa.com “Terms of Service” webpage as of January 27, 2021, prior to the filing of this

Action by the Plaintiffs, and annotated with an arrow to point out the statement therein:

        “Our store is hosted on Shopify Inc. They provide us with the online e-commerce
        platform that allows us to sell our products and services to you.”


        5.     Attached hereto as Exhibit C is a true and correct screenshot captured today,

March 22, 2021, of the “home” page at Cabrexa.com showing how to access the “view source”

feature of the Google Chrome browser to reveal the underlying source code for the web page

which is publicly available and is converted, as is the function of an internet browser, into the

“web page” as displayed to the visitor. Similar features are provided in the ordinary menus of

popular browsers as Internet Explorer (Microsoft), Safari (Apple), and Firefox (Mozilla, multiple

platforms).

        6.     Attached hereto as Exhibit D are true and correct screenshots captured today,

March 22, 2021, of the result of accessing the source code of the “home” page of Cabrexa.com

using the menu shown in paragraph 5, and annotated with arrows to point out code references to

various functional elements including graphic icons, fonts, and a “stylesheet” provided as shown

therein by references to web addresses of “ShopifyCDN.com” and “CDN.Shopify.com”,

operated by Shopify. This information is publicly accessible and has been accessible to the

Plaintiffs since prior to this Action having been filed. The numerous references to Shopify

functions within the code are apparent without having to possess a technical knowledge of the

code itself.

        7.     Attached hereto as Exhibit E is a true and correct copy of the authoritative

Tucows public domain registration data, or WHOIS data which provides certain information
         Case 1:21-cv-01482-GHW Document 44 Filed 03/22/21 Page 3 of 5




about the domain registration (See, e.g., Register.com, Inc. v. Verio, Inc., 356 F.3d 393 (2d Cir.

2004)). Consistent with Tucows’ registration service reseller model, the public WHOIS data

notes, as annotated to point out:

                               “Reseller: Shopify”

and

                               “Registration Service Provider:
                               Shopify, domainsupport@shopify.com
                               +1.8667040252
                               http://www.shopify.com”

This information was available to the Plaintiffs before this Action was filed.


       8.      As can be further seen in Exhibit E, the WHOIS data is annotated to point out the

Name Servers for the Cabrexa.com domain name. Name Servers are servers which provide the

Domain Name System (DNS) routing instructions by which domain names are connected with

services such as web page hosting or email services. The listed Name Servers are identified as:

               Name Server: ns-cloud-d1.googledomains.com
               Name Server: ns-cloud-d2.googledomains.com
               Name Server: ns-cloud-d3.googledomains.com
               Name Server: ns-cloud-d4.googledomains.com


Hence, it can be seen that connections between DNS inquiries and services such as web hosting

or email are provided by Google. This information was available to the Plaintiffs before this

Action was filed.

       9.      Google further provides publicly-accessible DNS inquiry tools to query individual

“DNS Records” which identify specific numerical internet addresses corresponding to certain

services. Attached hereto as Exhibit F are true and correct copies of the Google DNS tool’s

responses to inquiries about the DNS “A record” and the DNS “MX records”. In particular, the
         Case 1:21-cv-01482-GHW Document 44 Filed 03/22/21 Page 4 of 5




“A record” is reported to be at the numerical address 23.227.38.67 and all of the “MX records”

are reported by Google to be hosted by Google.com.

       10.     Attached hereto as Exhibit G is a true and correct copy of the Wikipedia entry for

“List of DNS record types” showing that an “A record” is an “Address record” which is “…most

commonly used to map hostnames to an IP address”, and that an “MX record” is a “Mail

exchange record” associated with email services.

       11.     In North America, the authoritative body for assignment of internet protocol

addresses is the American Registry for Internet Numbers (ARIN), located at Arin.net. ARIN

maintains a searchable database of entities to whom blocks of internet protocol addresses are

assigned. Attached hereto as Exhibit H is a true and correct copy of the ARIN lookup response

to the IP address where Cabrexa.com is hosted (i.e. 23.227.38.67 noted in paragraph 9 above),

showing that the operator of the corresponding internet address range into which it falls (i.e. the

web hosting service) is listed by ARIN as:

                       Full Name
                         Shopify, Inc.
                       Handle
                         SHOPI-1
                       Address
                         151 O'Connor Street, Ground floor
                         Ottawa
                         ON
                         K2P 2L8
                         Canada
                       Roles
                         Registrant


       12.     All of the data relied upon in this Declaration is publicly available from

authoritative sources, and has been available to the Plaintiffs since before this Action was filed.


I declare under penalty of perjury under the laws of the United States that the foregoing is true
         Case 1:21-cv-01482-GHW Document 44 Filed 03/22/21 Page 5 of 5




and correct.

Executed in Los Angeles, California on March 22, 2021.


___________________________
Reg Levy
Head of Compliance
Tucows Inc.
96 Mowat Avenue
Toronto, ON M6K 3M1
Canada
1-800-371-6992
compliance@tucows.com
